Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUSAWA US 20180220406.

Regarding claims 1, 7, 14, MIZUSAWA teaches receiving, by a base station in a serving cell of the EE, a measurement result, sent by user equipment (UE), of a downlink reference signal from the serving cell of the UE (The terminal device 100 regularly measures a serving cell indicated in the CSI-RS configuration information and reception strength of the beamformed CSI-RS (CSI-RSRP) of the adjacent cell, in the case where conditions 
determining, by the base station based on the measurement result, whether a predetermined handover preparation condition is met (In the case where it is judged that a criterion for handover is satisfied from the measurement report from the terminal device 100, the base station 200 notifies the adjacent cell of a handover request, [0229]);
instructing, by the base station, the UE to receive the downlink reference signal using the time-frequency resource configured by the base station (The base station 200 notifies the terminal device 100 in an RRC_CONNECTED state of configuration information of a beamformed CSI-RS to be transmitted from the adjacent cell, [0229]);
a neighboring cell sending the downlink reference signal to the UE using a time-frequency resource configured by the base station (the control unit 253 notifies the terminal device 100 in the RRC_CONNECTED state of the CSI-RS configuration information beamformed by the base station 200 with a plurality of beams and the CSI-RS configuration information to be beamformed by the adjacent cell with a plurality of beams. The control unit 253 acquires the CSI-RS configuration information to be beamformed by the adjacent cell with a plurality of beams using, for example, an X2 interface, [0111]). The Examiner 
Although inter-cell communication exists ([0111]) and a neighboring cell sending the downlink reference signal to the UE ([0229]) using a time-frequency resource configured by the base station, the reference is silent on when the predetermined handover preparation condition is met, instructing, by the base station through an inter-cell base station communications interface, a neighboring cell to send the downlink reference signal to the UE using a time-frequency resource configured by the base station, wherein the neighboring cell does not send the downlink reference signal to the UE before the neighboring cell is instructed, however it would have been obvious for the neighboring base station not to send the downlink reference signal until the handover condition exists. This would benefit the system by conserving system resources. Given that the base station is aware when a handover condition exists it would have been obvious for the base station to inform the neighboring cell to send the downlink reference signal to the UE when a handover condition exists.

.

Claims 3, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUSAWA as applied to claims 2, 7, 14 above, and further in view of Park US 20100272035.

Regarding claims 3, 8, and 15, MIZUSAWA is silent on sending, by the base station, indication signaling to the UE through a physical channel other than a physical broadcast channel of the serving cell, wherein the indication signaling carries the time-frequency resource information.
Park teaches sending, by the base station, indication signaling to the UE through a physical channel other than a physical broadcast channel of the serving cell, wherein the indication signaling carries the time-frequency resource information, ([0117]).
Therefore it would have been obvious to one of ordinary 

Regarding claims 13, and 20 although the Park teaches the base station sending time/frequency information to the UE, the reference is silent on indexing. However, indexing was well known in the art at the time of the instant application. Thus the claim is not patentable. 

Claims 4, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUSAWA as applied to claims 2, 7, and 14 above, and further in view of Seo US 20150103800.

MIZUSAWA is silent on notifying, by the base station, the UE of the time-frequency resource information through a physical broadcast channel of the serving cell.
Seo teaches notifying, by the base station, the UE of the time-frequency resource information through a physical broadcast 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of MIZUSAWA by   notifying, by the base station, the UE of the time-frequency resource information through a physical broadcast channel of the serving cell, as shown by Seo. This modification would benefit the system by providing a proven, reliable method for the UE to receive time-frequency resource information.

Allowable Subject Matter
Claims 5, 6, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/RONALD B ABELSON/     Primary Examiner, Art Unit 2476